202 P.3d 179 (2009)
346 Or. 10
TAYLOR
v.
RAMSAY-GERDING CONST. CO.
No. (S055608).
Supreme Court of Oregon.
February 11, 2009.
Petition for review allowed.
Upon consideration by the court. Petitioners' petition for review is allowed. The decision of the Court of Appeals is vacated, and the case is remanded to the Court of Appeals for further proceedings consistent with the Court of Appeals' disposition on remand of Taylor v. Ramsay-Gerding Construction Co., 216 Or.App. 441, 173 P.3d 1225 (2007). Petitioners on review's petition for attorney fees is denied, without prejudice to seek an award in the Court of Appeals for their attorney fees on appeal.